                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION

                                             NO. 5:18-HC-2304-FL

    ADAM W. HALL,                                        )
                                                         )
                                Petitioner,              )
                                                         )
             v.                                          )                          ORDER
                                                         )
    ERIK A. HOOKS, Secretary, N.C. Dep’t                 )
    of Public Safety, et al.,                            )
                                                         )
                                Respondents.1            )




         Petitioner, a state inmate proceeding pro se, petitions this court for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The matter is before the court on respondent’s motion for summary

judgment, (DE 13), pursuant to Federal Rule Civil Procedure 56(a). Petitioner did not respond to

the motion.       For the reasons stated below, the court grants respondents’ motion for summary

judgment and dismisses the petition

                                                BACKGROUND

         On November 1, 2010, petitioner pleaded guilty to two counts of robbery with a dangerous

weapon in the Superior Court of Bladen County, North Carolina. (Tr. Plea (DE 15-1)). That

same day, the state trial court sentenced petitioner to consecutive terms of 84 to 110 months’




1
         Petitioner named “State of North Carolina” as the respondent in this action. (See Pet. (DE 1) at 1). The
custodian of the correctional facility in which petitioner is incarcerated is the proper respondent in an action filed
pursuant to 28 U.S.C. § 2254. See Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004). Counsel for respondents
represents that Erik A. Hooks, the Secretary of the North Carolina Department of Public Safety and unidentified parties
designated “et al.” are the proper respondents in this action. (See DE 13 at 1). The court has constructively amended
the case caption to reflect the correct respondents in this action and will direct the clerk to so amend the caption on
the docket.
imprisonment, the presumptive range for petitioner’s class D felonies and prior record Level III.

(J. & Commitment (DE 15-2)). Petitioner did not appeal his convictions or sentence. (Pet. (DE

1) ¶¶ 8-9).

       On September 1, 2012, petitioner, proceeding pro se, filed motion for appropriate relief in

the state trial court. (MAR I (DE 15-4)). On December 6, 2012, the trial court denied the motion.

(Dec. 6, 2012, order (DE 15-7).        Petitioner filed another motion for appropriate relief on

November 20, 2018, which remains pending in state court. (MAR II (DE 15-9)).

       On December 4, 2018, petitioner filed the instant petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, alleging his state convictions should be vacated because he received

ineffective assistance of counsel. The court conducted its initial review of the petition on June

13, 2019, and directed respondents to the respond to the petition. On July 12, 2019, respondents

filed the instant motion for summary judgment, supported by statement of material facts, appendix,

and memorandum of law. The appendix includes state court records from petitioner’s plea

hearing, sentencing, and post-conviction proceedings. Petitioner did not respond to the instant

motion for summary judgment.

                                           DISCUSSION

A.     Standard of Review

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The party seeking summary judgment “bears the initial responsibility of informing

the district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett,


                                                  2
477 U.S. 317, 323 (1986). Once the moving party has met its burden, the non-moving party must

then “come forward with specific facts showing that there is a genuine issue for trial.” Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (internal quotation

omitted).

B.      Analysis

        Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), a one-year

statute of limitations applies to a petition for writ of habeas corpus filed by a person in custody

pursuant to the judgment of a state court. 28 U.S.C. § 2244(d)(1). The period begins to run from

the latest of several dates:

        (A) the date on which the judgment became final by the conclusion of direct review
        or the expiration of the time for seeking such review;

        (B) the date on which the impediment to filing an application created by State action
        in violation of the Constitution or laws of the United States is removed, if the
        applicant was prevented from filing by such State action;

        (C) the date on which the constitutional right asserted was initially recognized by
        the Supreme Court, if the right has been newly recognized by the Supreme Court
        and made retroactively applicable to cases on collateral review; or

        (D) the date on which the factual predicate of the claim or claims presented could
        have been discovered through the exercise of due diligence.

Id. The one-year statute of limitations is tolled, however, during the time “which a properly filed

application for State post-conviction or other collateral review with respect to the pertinent

judgment or claim is pending . . . .” 28 U.S.C. § 2244(d)(2).     An application for postconviction

or other collateral review is pending from initial filing until final disposition by the state court.

See Taylor v. Lee, 186 F.3d 557, 561 (4th Cir. 1999).




                                                 3
       Here, the statute of limitations began to run on the date petitioner’s judgment became final

by the conclusion of direct review or the time for seeking such review.                               28 U.S.C.

§ 2244(d)(1)(A). Petitioner’s judgment of conviction became final on November 1, 2010, the

date the state trial court imposed the sentence. As noted, petitioner was sentenced to two

consecutive terms of 84 to 110 months’ imprisonment, which is the presumptive range under North

Carolina law for class D felonies and prior record level III. See N.C. Gen. Stat. § 15A-1340.17(c)

and (e) (2009); (see also J. & Commitment (DE 15-2)).                     Because the minimum terms of

imprisonment fell within the presumptive range, petitioner had no right to appeal his conviction or

sentence. See N.C. Gen. Stat. § 15A-1444(a1) (2009).2 And where petitioner had no right to

direct appellate review, the judgment became final on the date it was imposed. 28 U.S.C.

§ 2244(d)(1)(A) (providing judgment becomes final upon “the conclusion of direct review or the

expiration of the time for seeking such review (emphasis added)); Gonzalez v. Thaler, 565 U.S.

134, 154 (2012) (“[W]ith respect to a state prisoner who does not seek review in a State’s highest

court, the judgment becomes ‘final’ under § 2244(d)(1)(A) when the time for seeking such review

expires . . . .”); Hairston v. Beck, 345 F. Supp. 2d 535, 537 (M.D.N.C. 2004) (concluding

petitioner’s North Carolina criminal judgment became final on the date it was imposed where

petitioner had no right to appeal).

       The statute of limitations therefore ran from November 1, 2010, until it fully expired on or

about November 1, 2011. Petitioner signed the instant habeas petition on December 4, 2018, over

seven years after the statute of limitations expired.                Additionally, petitioner’s state post

convictions motions cannot toll the limitations period because petitioner filed his first motion for



2
       Petitioner has not established he was entitled to appeal his sentence under N.C. Gen. Stat. § 15A-1444(a2).
                                                       4
appropriate relief on September 1, 2012, after the AEDPA statute of limitations expired. See 28

U.S.C. § 2244(d)(2); Minter v. Beck, 230 F.3d 663, 665 (4th Cir. 2000).

        Petitioner does not qualify for any of the alternative limitations periods set forth in §

2244(d)(1)(A). Petitioner does not allege that his claims are based on a new rule of constitutional

law made retroactive to cases on collateral review, or that the factual predicate of the claims could

not have been discovered through the exercise of ordinary diligence until after his conviction

became final. See 28 U.S.C. § 2244(d)(1)(C)-(D). Additionally, petitioner has presented no

evidence suggesting a state impediment prevented him from filing earlier. Id. § 2244(d)(1)(B).

        Petitioner also is not entitled to equitable tolling of the statute of limitations. Although

the purpose of the AEDPA is to “reduce delays in the execution of state and federal criminal

sentences . . . and to further the principles of comity, finality, and federalism,” the Fourth Circuit

has held that “the AEDPA statute of limitations is subject to equitable tolling.” Rouse v. Lee, 339

F.3d 238, 246 (4th Cir. 2003) (en banc).                 Equitable tolling only is “appropriate

when . . . extraordinary circumstances beyond the petitioner’s control prevented him from

complying with the statutory time limit.” Id. (citation and quotations omitted). Petitioner has

not established that extraordinary circumstances prevented him from complying with the one-year

statute of limitations.

        In sum, the petition is untimely under AEDPA’s one-year statute of limitations, and

petitioner has not established the limitations period should be tolled. Accordingly, the court will

dismiss the petition as untimely.

        In the alternative, petitioner’s claims fail on the merits. Petitioner’s principal claim is his

defense attorney rendered ineffective assistance of counsel by failing to file an appeal. In order


                                                  5
to establish ineffective assistance of counsel, a petitioner must satisfy a two-pronged test. See

Strickland v. Washington, 466 U.S. 688, 687 (1984). Under the first prong, the petitioner must

show that his counsel’s representation “fell below an objective standard of reasonableness.” Id.

at 688. The court must be “highly deferential” to counsel’s performance and must make every

effort to “eliminate the distorting effects of hindsight.” Id. at 689. The second prong requires a

petitioner to show that he was prejudiced by the ineffective assistance by showing “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694. As to an ineffective assistance of counsel claim premised on failure to file

an appeal, petitioner must demonstrate “a reasonable probability that he would have filed an appeal

‘but for’ counsel’s failure to file or consult. The [petitioner] need not show that his appeal has

merit.”     Gordon v. Braxton, 780 F.3d 196, 200 (4th Cir. 2015) (quoting Roe v. Flores-Ortega,

528 U.S. 470, 484 (2000)).

          Petitioner has not established the prejudice prong of his ineffective assistance of counsel

claim where he has presented no evidence there is a reasonable probability he would have

appealed. As noted above, petitioner had no right to direct appellate review of his conviction or

sentence because he was sentenced within the presumptive minimum range for his offense class

and criminal record level. See N.C. Gen. Stat. § 15A-1444(a1). And because petitioner did not

respond to respondents’ motion for summary judgment, he has not otherwise established a

reasonable probability he would have attempted to appeal.

          Petitioner’s remaining claims that his sentence is “too long” and counsel “lied to him”

about his sentence are subject to summary dismissal. The claims are blatantly contradicted by


                                                   6
petitioner’s transcript of plea, where petitioner swore under oath in open court that he understood

he would be sentenced to consecutive terms of 84 to 110 months’ imprisonment and confirmed he

wanted to plead guilty.3 (Tr. Plea (DE 15-1)). Patently false and conclusory habeas claims may

be summarily dismissed. See Blackledge v. Allison, 431 U.S. 63, 75-76 (1977); Nickerson v.

Lee, 971 F.2d 1125, 1136 (4th Cir. 1992), abrogation on other grounds recogn’d, Yeatts v.

Angelone, 166 F.3d 255 (4th Cir. 1999).

C.       Certificate of Appealability

         Having determined the instant petition must be dismissed, the court next considers whether

petitioner is entitled to a certificate of appealability. A certificate of appealability may only issue

upon a “substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The

petitioner must demonstrate that reasonable jurists could debate whether the issues presented

should have been decided differently or that they are adequate to deserve encouragement to

proceed further. See Buck v. Davis, 137 S. Ct. 759, 777 (2017); Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003). After reviewing the claims presented in light of the applicable standard, the

court determines a certificate of appealability is not warranted.




3
         Petitioner does not contest the sworn statements contained in his transcript of plea or otherwise suggest his
plea was unknowing or involuntary.
                                                          7
                                       CONCLUSION

       Based on the foregoing, the court GRANTS respondents’ motion for summary judgment,

(DE 13), and DISMISSES the petition. A certificate of appealability is DENIED. The clerk is

DIRECTED to close this case, and to amend the caption as set forth in footnote one.

       SO ORDERED, this the 16th day of March, 2020.


                                            _____________________________
                                            LOUISE W. FLANAGAN
                                            United States District Judge




                                               8
